On Motions for Rehearing and for Stay of Execution.
In our original opinion we affirmed the judgment of the trial court against Mrs. Crow for the debt sued on, and stated as one of the reasons therefor that Mrs. Crow’s answer denying the execution of the note sued on was not sworn to. The parties have now, by agreement, corrected the record in this court so as to show that the answer filed by Mrs. Crow was actually sworn to by her, and appellant in her motion for rehearing now insists that we should reverse the judgment of the trial court. It will be noted, however, that there were other reasons assigned by us for so affirming that part of the judgment against Mrs: Crow, which reasons we now think are sufficient notwithstanding such answer was properly sworn to. Appellant’s motion for rehearing is therefore overruled.
Appellant presents also a motion for stay of execution, attached to which is a properly certified copy of discharge in bankruptcy, and alleges that after the entry of judgment in the trial court and before affirmance herein, she filed a petition in bankruptcy, listed the debt in question, and secured a discharge in bankruptcy, and that by reason thereof we should perpetually stay execution on said judgment.
This court is limited in its review of a case on appeal to a determination of questions affecting the correctness of th'e judgment rendered by the trial court. It may hear evidence by affidavit or otherwise of such matters as may be necessary to the exercise of its own jurisdiction, 3 Tex. Jur. 81; but with this exception it cannot determine a material issue of fact and render judgment *381thereon when such issue has not been passed upon by the trial court, S Tex. Jur. 426; Smith v. Texas Co. (Tex. Com. App.) 53 S.W.(2d) 774, par. 10. Whether or not the debt herein sued upon was one dischargeable in bankruptcy, whether appellee’s claim was listed in the bankruptcy proceedings and appellee notified thereof, and various other issues, constitute questions of fact which must be decided before it can be determined whether or not such debt has been discharged by the decree in bankruptcy. These issues cannot be determined in this court for the first time on original evidence introduced herein. As said by the Supreme Court in the case of Flanagan v. Pearson, 42 Tex. 1, 7, 19 Am. Rep. 40: “No method has been suggested by which a discharge in bankruptcy could be plead or contested in this court, and it would be useless even to stay the proceedings, as in the lower court, for the purpose of allowing it to be obtained and plead.” Since the matter here presented does not affect the jurisdiction of this court, we are of the opinion that this is not the proper place to interpose such plea. 6 Tex. Jur. 123; Burnett v. Waddell, 54 Tex. 273; Hickcock v. Bell, 46 Tex. 610; Flanagan v. Pearson, 42 Tex. 1, 7, 19 Am. Rep. 40. The motion for stay of execution is overruled.